Order entered January 29, 2013




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                     No. 05-12-01379-CV

                                  PERRY WEEKS, Appellant

                                               V.

                              CASSANDRA COCKRUM, Appellee

                       On Appeal from the 199th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 199-03926-2011

                                           ORDER
       The Court has before it appellee’s January 23, 2013 motion to dismiss and alternative

motion for expedited briefing schedule. The Court DENIES the motion. The Court also has

before it appellant’s January 24, 2013 motion to extend deadline to file brief. The Court

GRANTS the motion and ORDERS the brief tendered by appellant on January 24, 2013 to be

timely filed as of today’s date. On its own motion, the Court ORDERS Sheri Vecera, Official

Court Reporter of the 199th Judicial District Court, to file the reporter’s record within fifteen

days of the date of this order.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE